NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 12a1013n.06

                                      Nos. 10-5271, 10-5540
                                                                                        FILED
                          UNITED STATES COURT OF APPEALS
                                                                                    Sep 17, 2012
                                                                              DEBORAH S. HUNT, Clerk
                               FOR THE SIXTH CIRCUIT

TINNA DILTS, et al.,

       Plaintiffs-Appellants,

v.                                                    ON APPEAL FROM THE UNITED
                                                      STATES DISTRICT COURT FOR THE
UNITED GROUP SERVICES, LLC, et al.                    EASTERN DISTRICT OF KENTUCKY

       Defendants-Appellees.

                                               /




BEFORE:        CLAY, GIBBONS, and WHITE, Circuit Judges.

       CLAY, Circuit Judge. Tinna Dilts, as ancillary administratrix of the Estate of Rickie Dilts,

and Sandi Neace, as administratrix of the Estate of Matthew Collins, brought a wrongful death action

against Defendants Maxim Crane Works, L.P., United Group Services, LLC, North American

Stainless Steel, and Siemens Industry, Inc. The district court granted summary judgment to all three

Defendants. Dilts argues on appeal that the district court erred in excluding the testimony of his

expert witness and in granting summary judgment (Neace’s claims were settled and dismissed in

2008). For the reasons set forth below, we REVERSE the district court’s decision to exclude

Plaintiff’s expert opinion, REVERSE the district court’s order granting summary judgment to

Maxim, and AFFIRM the district court’s order granting summary judgment to Siemens Industry,

Inc. and North American Stainless.
                                      Nos. 10-5271, 10-5540

                                         BACKGROUND

       A.      Factual Background

       Rickie Dilts (“Dilts”) and Matthew Collins (“Collins”) were employed as ironworkers by

United Group Services, Inc. (“UGS”). On July 28, 2006, they were assigned to work at North

American Stainless (“NAS”) in Carroll County, Kentucky, to reset the roof panel on a structure

known as the “doghouse.”1 There were a number of steps involved in the process of assembling the

roof panel. A crew of UGS employers worked on the ground to prepare the panels to be lifted by

a crane. Each panel comprising the doghouse structure weighed between 1,000 and 6,000 pounds.

The grounds crew then communicated either by hand signal or radio to the crane operator to lift the

panels. The crane operator continued to follow the instructions given by a UGS employee as to the

proper placement of the panel. Once the UGS employee determined the location for the panel, an

employee would release the panel from the crane’s rigging while another would weld the panel into

its permanent location on the wall and the I-beam.

       On July 28, Dilts and Collins were responsible for releasing the rigging from the crane to set

the panel on top of the doghouse. They were working approximately eighty feet from the ground

wearing only a safety harness and lanyard. Neither man was physically “tied off” or secured to the

doghouse. Dilts communicated via radio to Travis Gunn (“Gunn”), the crane operator who worked

for Maxim Crane Services L.P (“Maxim”), with instructions on where to move the panel. Gunn was

working “in the blind,” as he was unable to see where Dilts and Collins were standing or where the


       1
          The “doghouse” is a large steel structure built inside the factory at NAS. It houses an
electric furnace used to melt stainless steel. The purpose of the doghouse is to capture the fumes and
exhaust produced during the melting of stainless steel in the electric furnace.

                                                  2
                                        Nos. 10-5271, 10-5540

panel was being placed. Dilts instructed Gunn to first lower the panel and then lower the crane so

that the panel could be disconnected from the crane’s rigging and then properly secured between the

I-beam and the wall. At his deposition, Gunn stated that Dilts said over the radio to “cable down,

cable down, stop and hold that.” Gunn then recalls waiting for Dilts to signal to “boom up and swing

away” the crane. Gunn followed the command to cable down, but no further command was given

and, according to Gunn, no additional movement of the crane was made. Soon after, the panel on

which Dilts and Collins were standing fell to the floor, causing both men to fall eighty feet to their

deaths.

          The parties dispute how the panel fell. There were a number of witnesses identified by both

Plaintiffs and Defendants who testified to both the events preceding and following the panel’s

descent, but none of the witnesses observed the actual accident. Roger Perry (“Perry”) and Lori Day

(“Day”), both employed by James Welding Company, were working approximately twenty feet from

Dilts and Collins. Day and Perry were responsible for welding the panels on the doghouse. Day

observed Dilts and Collins moving the panel and then setting it into place between the I-beam and

the wall. Day stated at her deposition that she saw visible slack in the crane’s rigging just prior to

Dilts’ death. The last thing she observed was Collins loosening the pin to separate the shackle from

the panel to take the rigging off his side of the panel. Although Day noticed that Collins had his strap

completely separated from the panel, she could not tell whether Dilts had done the same to his side.

She testified that she turned around, put her hood down, and started welding a panel held by Perry.

Day stated that shortly after she heard a very loud noise, turned around, and realized that Dilts and




                                                   3
                                       Nos. 10-5271, 10-5540

Collins had fallen to the ground and that the panel also fell. She noticed that the crane’s straps were

hanging straight down and motionless, and a pin was missing from one shackle.

       Perry corroborated Day’s testimony, stating at his deposition that he also observed Dilts and

Collins working on the doghouse installing a panel. According to Perry, his last visual memory of

Dilts and Collins was the two of them trying to put the panel into the I-beam. He then turned around

with his back facing Collins and Dilts. Perry testified that the accident occurred shortly after and

when he turned around to see what happened, he noticed that only one end of the panel was properly

placed. Perry also corroborated Day’s testimony by stating that he also observed that one of the pins

on the shackle was inserted and screwed in properly on the strap but the other shackle was hanging

without a pin.

       Juan Corrales (“Corrales”), a welder for UGS, was also working on the doghouse in a man

basket. He testified at his deposition that he did not see the accident but heard a very loud noise and

felt a rush of air move past him in his basket. He immediately turned around and noticed that the

panel and the two men had fallen to the ground. According to Corrales, shortly after the accident

he looked up and noticed that the rigging and the shackles were hanging between the panels and a

pin was missing from one of the shackles after the panel fell.

       Plaintiffs hired Stuart Nightenhelser, an accident reconstructionist for Wolfe Technical

Services, as their expert witness. Plaintiffs retained Nightenhelser to examine and analyze physical

and photographic evidence of the accident and to provide expert analysis and opinion as to the cause

of the accident. Nightenhelser inspected the crane’s straps and panel at the worksite and also viewed

photographs to compare the worksite before and after the accident. In his report, Nightenhelser


                                                  4
                                      Nos. 10-5271, 10-5540

concluded that the panel “became dislodged by [the] cabling up action of the crane,” which lifted

the panel out of its position and resulted in the rotation of the panel, damage to the support

structures, and the crane’s subsequent release of the panel to the floor.

        B.      Procedural History

        On May 7, 2007, Tinna Dilts and Sandi Neace filed suit in the Circuit Court of Carroll

County, Kentucky. The complaint alleged that the construction-accident deaths of Rickie Dilts and

Matthew Collins were due to negligence on the part of NAS, the owner of the worksite; the general

contractor on the project;Voest-Alpine Industries, Inc. (“VAII”) (which was later acquired by

Siemens Energy and Automation (“Siemens”)); VAII’s installation subcontractor and Collins and

Dilts employer, UGS; and UGS’ crane subcontractor Maxim. UGS removed the matter to the U.S.

District Court for the Eastern District of Kentucky pursuant to 28 U.S.C. § 1441 on the basis of

diversity jurisdiction.

        Defendant UGS filed a motion for summary judgment on December 6, 2007. The district

court granted the motion in part on September 22, 2008, and dismissed Plaintiffs’ negligence claims

against UGS on the grounds that Plaintiffs received workers’ compensation death benefits from

UGS’ insurance carrier and thus were barred from bringing any tort claim against UGS under the

exclusivity provision of the Kentucky Workers’ Compensation Act, KRS 342.0011, et seq.

        On July 9, 2009, Defendant Siemens also filed a motion for summary judgment against

Plaintiffs, arguing that Siemens is a contractor as defined under Kentucky’s Worker Compensation

Statutes and thereby immune from tort liability for claims brought by its subcontractors’ employees.




                                                  5
                                        Nos. 10-5271, 10-5540

NAS filed a separate motion for summary judgment on the remaining claims. The district court

granted the motions for summary judgment on February 5, 2010.

        Defendant Maxim also moved for summary judgment, arguing that the company should not

be vicariously liable for the acts of its crane operator. The district court denied Maxim’s motion on

March 25, 2009. Maxim then filed a motion in limine to exclude the testimony of Plaintiffs’ expert

witness Nightenhelser on July 23, 2009 and also filed a second motion for summary judgment.

Maxim moved for a hearing pursuant to Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S.
579 (1993), to determine the admissibility of Nightenhelser’s expert testimony. On February 25,

2010, the district court granted Maxim’s motion for summary judgment, concluding that

Nightenhelser’s expert testimony was inadmissible because Nightenhelser failed to use valid and

reliable principles to explain how the crane moved the panel out of position causing the death of

Dilts and Collins. The district court also granted Maxim’s motion for summary judgment on both

the common-law negligence and negligence per se claims. Plaintiffs timely appealed.

                                             ANALYSIS

I.      Admissibility of Expert Witness Testimony

        A.      Standard of Review

        We review the exclusion of expert testimony for an abuse of discretion. United States v.

White, 492 F.3d 380, 398 (6th Cir. 2007). A district court “has broad discretion in the matter of the

admission or exclusion of expert evidence, and [the court’s] action is to be sustained unless

manifestly erroneous.” United States v. Demjanjuk, 367 F.3d 623, 633 (6th Cir. 2004) (internal

citation omitted). “A district court abuses its discretion if it bases its ruling on an erroneous view of


                                                   6
                                       Nos. 10-5271, 10-5540

the law or a clearly erroneous assessment of the evidence.” Ky. Speedway, LLC v. Nat’l Ass’n of

Stock Car Auto Racing, Inc., 588 F.3d 908, 915 (6th Cir. 2009) (internal quotation marks omitted).

       B.        Nightenhelser’s Qualifications

       Rule 702 of the Federal Rules of Evidence, which Kentucky has adopted, governs the

admissibility of expert testimony. The rule provides as follows:

       If scientific, technical, or other specialized knowledge will assist the trier of fact to
       understand the evidence or to determine a fact in issue, a witness qualified as an
       expert by knowledge, skill, experience, training, or education, may testify thereto in
       the form of an opinion or otherwise if 1) the testimony is based upon sufficient facts
       or data, 2) the testimony is the product of reliable principles and methods, and 3) the
       witness has applied the principles and methods reliably to the facts of the case.

Fed. R. Evid. 702.2

Under Kentucky law, a qualified expert is defined as one who bases his or her opinion on

“knowledge, skill, experience, training, or education” in a given area or subject. Mondie v.

Commonwealth, 158 S.W.3d 203, 212 (Ky. 2005). Maxim argues that Nightenhelser lacks the

proper qualifications to testify about the circumstances of the accident and therefore should be

prohibited from offering testimony. The district court did not specifically address Nightenhelser’s

qualifications as an expert in its opinion and order to exclude his testimony other than noting his

academic and professional experience.

       Nightenhelser testified at his deposition that he obtained a Bachelor of Science in physics and

mathematics from Butler University and has worked in accident reconstruction for over a decade.

In his position, Nightenhelser regularly applies the laws of physics and mathematics to support his



       2
           Stylistic changes were made to this rule in 2011.

                                                  7
                                       Nos. 10-5271, 10-5540

analyses and conclusions for the reconstruction of accidents. Nightenhelser estimated that he has

worked in over 1,000 cases, involving construction equipment, vehicles, and the construction of

buildings or other structures.

       Based on this testimony, Nightenhelser is qualified as an expert on the subject of accident

reconstruction. That Nightenhelser may have lacked familiarity with some aspects of industrial

accidents does not constitute sufficient grounds for disqualification, as “[s]uch lack of familiarity

affects the witness’ credibility, [and] not his qualifications to testify.” Davis v. Combustion Eng’g

Inc., 742 F.2d 916, 919 (6th Cir. 1984.) Accordingly, we conclude that Nightenhelser possessed the

requisite knowledge, practice, skill, and experience to qualify as an expert in this matter.

       C.      Reliability

       Maxim objects to Nightenhelser’s testimony, arguing that the expert’s conclusions were

based on mere speculation. In particular, Maxim argues that Nightenhelser’s opinion is unreliable

because he failed to perform any scientific analysis or calculations to support his conclusions.

       In Daubert, the Supreme Court identified a non-exhaustive list of factors to be considered

when assessing the reliability of an expert’s testimony. The factors include: (1) whether a theory or

technique can be and has been tested, (2) whether the theory or technique has been subjected to peer

review and publication, (3) whether, with respect to a particular technique, there is a high known or

potential rate of error and whether there are standards controlling the technique’s operation, and (4)

whether the technique enjoys general acceptance within the relevant scientific, technical, or other

specialized community. Daubert, 509 U.S. at 592–94. We have recognized that the Daubert factors

are neither definitive nor exhaustive and may not be applicable in evaluating the reliability of expert


                                                  8
                                       Nos. 10-5271, 10-5540

testimony in every case. See Nelson v. Tenn. Gas Pipeline Co., 243 F.3d 244, 251 (6th Cir. 2001).

Kumho Tire further clarified that “the law grants a district court the same broad latitude when it

decides how to determine reliability as it enjoys in respect to its ultimate reliability determination.”

Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 141–42 (1999). However, we must still conduct

a review of the “record to determine whether the district court erred in its assessment of the

relevance and reliability of the expert testimony.” Clay v. Ford Motor Co., 215 F.3d 663, 667 (6th

Cir. 2000) (internal citation omitted).

        To determine whether expert testimony is relevant and reliable requires a “preliminary

inquiry as to whether the reasoning or methodology underlying the testimony is scientifically valid

and whether that reasoning or methodology properly can be applied to the facts in issue.” Conwood

Co., L.P. v. U.S. Tobacco Co., 290 F.3d 768, 792 (6th Cir. 2002) (citing Jahn v. Equine Servs., PSC,

233 F.3d 382, 388 (6th Cir. 2000)). An expert opinion must not rest purely on speculation. Tamarz

v. Lincoln Elec. Co., 620 F.3d 665, 670 (6th Cir. 2010). However, Rule 702 does not require an

expert to have absolute certainty in formulating his opinion. Rather, “experts are permitted wide

latitude in their opinions, including those not based on firsthand knowledge, so long as the ‘expert’s

opinion [has] a reliable basis in the knowledge and experience of the discipline.’” Jahn, 233 F.3d

at 388 (quoting Daubert, 509 U.S. at 592). “[A] trial judge must have considerable leeway in

deciding in a particular case how to go about determining whether particular expert testimony is

reliable.” Kumho Tire, 526 U.S. at 152.

        The district court granted Maxim’s motion to exclude Nightenhelser’s testimony, concluding

that the expert failed to use valid and reliable principles that explain how the panel lifted out of its


                                                   9
                                       Nos. 10-5271, 10-5540

original position and ultimately fell to the ground. The district court noted that Nightenhelser’s

conclusion that the panel was lifted out of its position by the crane is unsupported by the evidence

and that Nightenhelser failed to explain this conclusion in his report. We disagree and determine

that the district court abused its discretion in its analysis of Nightenhelser’s testimony. In reaching

this conclusion, we highlight several aspects of Nightenhelser’s analysis and calculations.

        At his deposition, Nightenhelser testified that he inspected the crane’s straps, shackles, and

cable of the rigging and the dislodged panel at the accident site. Upon inspection, he observed a

depression on or near one corner of the panel and some yellow paint. He also testified that the end

pieces on each end of the panel were “bent, canted inward,” which meant that both ends of the panel

struck support surfaces during the fall, causing an inward bent. Nightenhelser determined that the

shape of the depression was consistent with the shape of the handrail. Based on the physical

evidence, he concluded that the panel rotated counterclockwise 180 degrees and struck the yellow

handrail located in between the top of the doghouse and the ground, which caused the downward

depression in the panel. He further concluded that the scrape marks on the panel demonstrated that

the panel contacted the I-beam and shifted out of position against the ductwork of the doghouse

structure.

        Nightenhelser also conducted a photogrammetric analysis, which entails using known

measurements of objects in a photograph to extract measurements of, or measurements to, objects

that are not known. In addition, he performed calculations and algebraic equations using a computer

program to determine the length and width of the panel. He testified that after conducting his

inspections at the accident site he put a digital photograph on a computer screen, used a mouse to


                                                  10
                                         Nos. 10-5271, 10-5540

identify points and create vectors of the crane and the panel, and then inserted that information into

a computer program to determine the natural position of the shackles and also to identify the damage

on the I-beam. Based on his analysis, Nightenhelser concluded that the only mechanism that could

lift the panel out of position to strike the I-beam and then rotate 180 degrees was the crane.

       Maxim claims that Nightenhelser has never worked on cases involving the operation of a

crane nor has he specifically reviewed accident reconstruction with respect to the rigging or lifting

of materials. We believe that Maxim’s allegations are not well taken. Nightenhelser was not

rendered unqualified solely because he could not answer every question posed by Maxim’s attorneys.

An expert’s lack of experience in a particular subject matter does not render him unqualified so long

as his general knowledge in the field can assist the trier of fact. See Sarkas ex rel. Johnson v.

Greyhound Lines, Inc., 474 F.3d 288, 293–94 (6th Cir. 2007). Rather, “Daubert and Rule 702

require only that the expert testimony be derived from inferences based on a scientific method and

that those inferences be derived from the facts on the case at hand . . . not that they know the answer

to all the questions a case presents-even to the most fundamental questions.” Jahn, 233 F.3d at 390.

       Nightenhelser did not testify beyond the scope of his expertise and stated that his opinion was

based only on the information obtained by the photographs, his observation of the worksite, witness

testimony, and calculations derived from this information. It is the responsibility of the jury to

evaluate the expert’s conclusions and to weigh the expert’s evidence against the evidence presented

by the parties. See Fed. R. Evid. 702.

       In sum, Nightenhelser performed the necessary calculations and sufficiently relied on the

laws of physics and mathematics generally employed in accident reconstruction to determine how


                                                  11
                                       Nos. 10-5271, 10-5540

the panel dislodged and rotated out of position leading to the death of Dilts. Accordingly, the district

court abused its discretion in excluding Nightenhelser’s testimony.

II.     Defendants’ Summary Judgment Motions

        A.      Standard of Review

        We review de novo a district court’s decision to grant summary judgment. Rodgers v.

Monumental Life Ins. Co., 289 F.3d 442, 448 (6th Cir. 2002). Summary judgment is appropriate if

the pleadings, the discovery, and the disclosure materials on file, and any affidavits “show [] that

there is no genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(a). An issue of fact is “genuine” “if the evidence is such that a

reasonable jury could return a verdict for the non-moving party. Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986). After the moving party has satisfied its burden, the burden shifts to the

non-moving party to set forth “specific facts showing that there is a genuine issue for trial.”

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

        B.      Negligence Action Against Maxim

        To recover in a negligence action under Kentucky law, a plaintiff must prove: 1) the

defendant owed the plaintiff a duty of care, 2) the defendant breached its duty, and 3) an injury that

was caused by the breach. T&M Jewelry, Inc. v. Hicks ex rel. Hicks, 189 S.W.3d 526, 530 (Ky.

2006). “The absence of any one of the three elements is fatal to the claim.” Illinois Central R.R. v.

Vincent, 412 S.W.2d 874, 876 (Ky. 1967). The court must determine as a matter of law whether

Defendant owed a duty to Plaintiffs; however, whether Defendant breached that duty is a question

of fact for the jury. Pathways, Inc, v. Hammons, 113 S.W.3d 85, 89 (Ky. 2003). “Injury consists


                                                  12
                                        Nos. 10-5271, 10-5540

of what hornbooks separate into two distinct elements: actual injury or harm to the plaintiff and legal

causation between the defendant’s breach and the plaintiff’s injury.” Id. at 88-89.

        The district court held that in the absence of Nightenhelser’s expert testimony, Plaintiffs

failed to produce evidence to show that Gunn caused the panel to move resulting in the death of Dilts

and Collins. On appeal, Plaintiffs argue that the deposition testimony of Day, Perry, and

Nightenhelser provide sufficient evidence that only the crane could have lifted the panel out of

position. Plaintiff argues that Gunn caused the crane to lift up approximately three to five feet,

pulling the panel out of its set position, leaving it unsupported from the steel structure of the

doghouse.

                1.      Duty and Breach

        Kentucky has adopted a “universal duty” of care that imposes on every person “a duty to

every other person to exercise ordinary care in his activities to prevent foreseeable injury.” Grayson

Fraternal Order of Eagles v. Claywell, 736 S.W.2d 328, 332 (Ky. 1987), superceded by statute on

other grounds, Ky. Rev. Stat. § 413.2. Foreseeability is based on “what the defendant was aware

of at the time of the alleged negligent act and not on what the defendant should have known in

hindsight.” Pathways, 113 S.W.3d at 90. Under Kentucky law, the existence of a duty of care to

the plaintiff and its underlying foreseeability inquiry presents an issue of law.            Mullins v.

Commonwealth Life Ins. Co., 839 S.W.2d 245, 248 (Ky. 1992). In this case, we find that it is

reasonably foreseeable for Maxim to be aware that an injury may occur when operating a crane. The

foreseeability standard does not require that the “particular, precise form of injury be foreseeable [but

rather] it is sufficient if the probability of injury of some kind to persons within the natural range of


                                                   13
                                       Nos. 10-5271, 10-5540

effect of the alleged negligent act could be foreseen.” Isaacs v. Smith, 5 S.W.3d 500, 502 (Ky.

1999). We find that an ordinary person could foresee injuries from a crane when working with

limited or poor visibility and lifting panels weighing between 1,000 to 3,000 pounds. Crane

operations require well-coordinated activities involving workers, equipment, and materials to lift,

connect, and disconnect large and heavy panels.

       Having concluded that a duty of care existed, it is a question of fact that must be left to the

jury as to whether Maxim breached its duty in operating the crane.

               2.      Injury and Causation

       Maxim argues that Plaintiffs have not presented any evidence to show that the crane was the

probable cause of the accident nor have they excluded numerous other possible causes for the

accident. Further, Maxim contends that there is an absence of testimony of any defect either in the

crane or its operation. Plaintiffs primarily rely on the expert testimony of Nightenhelser and also the

testimony of Lori Day to prove that the crane moved and caused the panel to become dislodged.

       Under Kentucky law, a plaintiff is required to prove that the defendant’s negligent conduct

was a “substantial factor in bringing about the harm.” Pathways, 113 S.W.3d at 92 (quoting

Restatement (Second) of Torts § 431 (1965)). In making this determination, the court views all of

the facts in favor of the non-movant. Id. Causation is an element which may be proved either by

direct or circumstantial evidence.        However, if “a party seeks to establish causation by

circumstantial evidence the evidence must be sufficient to tilt the balance from possibility to

probability.” Calhoun v. Honda Motor Co. Ltd., 738 F.2d 126, 130 (6th Cir. 1984) (internal citations

and quotation marks omitted). If the court determines that the jury may not reasonably differ, the


                                                  14
                                      Nos. 10-5271, 10-5540

court decides the issue of causation as a matter of law. See Restatement (Second) of Torts §

434(1)(c) (1965).

       Plaintiffs contend that there are issues of material fact as to whether Maxim caused the panel

to prematurely release from the crane. They allege that the testimony of Day and Nightenhelser

prove that Gunn lifted the crane without any signal from Dilts or any other worker, and that his

actions caused the panel to move out of position, causing Dilts and Collins to fall.

       Plaintiffs also argue that Nightenhelser’s testimony independently creates an inference that

the crane was the only possible mechanism that would cause the panel to fall. Plaintiffs rely on the

fact that Nightenhelser eliminated other potential causes for the panel to dislodge and that the panel

fell from the I-beam first. When asked by Maxim’s attorney whether something other than the crane

could have caused the panel to fall, Nightenhelser responded that he was unaware of any other

mechanism other than the crane that could move the panel. At Nightenhelser’s deposition, the

following exchange occurred with the attorney for Maxim:

       Q: If you go to the page 2 of your report . . . You say, it is our opinion that the ceiling panel
       became dislodged by cabling up action of the crane. What’s that opinion based on?

       A: Lack of physical evidence of interaction of the panel itself with the ductwork and the I-
       beam that would have been there had it simply fallen out, and the fact that the crane is the
       item in the whole equation that has the power to move that much mass and get it to fall
       through the hole.

       Q: Do you believe that the panel could not have fallen through the hole unless it was moved
       by the crane?

       A: I presume that somebody could have grabbed a – – what they call sleever bars, or
       something like that, and wedged it into the open end and let it fall. They were obviously able
       to move them around a bit with those sleever bars.



                                                  15
                                        Nos. 10-5271, 10-5540

        Q: Was there any other way that the panel could have fallen besides being moved by the
        crane or being moved by a sleever bar?

        A: Not by any other mechanism that I know was up there.

        Q: Well, I think you said just a few sentences ago that the panel, you know, would not just
        fall?

        A: It wouldn’t just fall of its own accord. You could knock it somewhere with a
        sledgehammer several times, that could do it. There are ways to get it to move, but not any
        that make sense.

(R. 241: Dep. Tr. of Stuart Nightenhelser Dep 136–37.) The conclusion that the crane was the only

mechanism to move the panel was also stated in Nightenhelser’s expert report. In addition, Plaintiffs

note that both Maxim and UGS’ expert also assumed that the panel fell from the I-beam first.

        In order to survive summary judgment, Plaintiffs are required to present evidence showing

not only that it is possible that the crane caused the panel to fall but that the fall was more likely than

not because of the crane. That requires Plaintiffs to prove that “defendant’s conduct ha[d] such an

effect in producing the harm as to lead reasonable men to regard it as a cause,” Pathways, Inc., 113
S.W.3d at 92 (citing Restatement (Second) of Torts § 431 cmt. a (1965)).

        In the absence of testimony from witnesses who were in a position to observe exactly what

transpired at the moment of the accident, the central issue is whether the remaining evidence presents

a sufficient disagreement to require submission to a jury or whether it is so one-sided that one party

must prevail as a matter of law. Wexler v. White’s Fine Furniture, Inc., 317 F.3d 564, 570 (6th Cir.

2003) (en banc). The record demonstrates that the crane operator adhered to all of the standard

operating procedures and that every step of the process is in compliance with Maxim’s safety

protocols, except for the final step, a step which Nightenhelser identifies as causing the crane to lift


                                                    16
                                       Nos. 10-5271, 10-5540

the panel out of position and ultimately leading to the deaths of Dilts and Collins. Since

Nightenhelser excluded all other possibilities for the movement of the panel, we are left with only

the possibility presented by Plaintiffs’ expert and Maxim’s witnesses. Although Maxim’s witnesses

present an alternative theory, evidence that the crane was the sole cause for moving the panel is

sufficient to create a genuine issue of material fact. Nightenhelser’s testimony presented a

reasonable probable cause for the accident based on the physical evidence, and we find his

conclusion is appropriate evidence to bring before a jury. See Columbia Gas of Ky., Inc. v. Tindall,

440 S.W.2d 785, 789 (Ky. App. 1969) (finding that the issue of whether Columbia Gas conclusively

established that an explosion was not caused by natural gas or that it was caused by volatile vapors

was a question for the jury). Similarly, Nightenhelser’s inability to identify all of the possible

processes that could have caused the panel to be moved by the crane goes to the weight to be given

to his testimony. Therefore, we reverse the decision of the district court granting Maxim’s motion

for summary judgment.

        C.      Siemens is a Contractor Under Kentucky law

        Plaintiffs next argue that the district court erred in granting summary judgment to Siemens

on its claim that it is entitled to up-the-ladder immunity as a contractor for UGS. Plaintiffs challenge

Siemens’ classification as a contractor and argue that the company meets none of the relevant criteria

to be considered a contractor under Kentucky law.

        According to Kentucky law, “up-the-ladder immunity refers to a contractor’s immunity from

tort lawsuits where the plaintiff was injured at work and workers’ compensation benefits are the

plaintiff’s exclusive remedy under Kentucky Revised Statutes (“KRS”) 342.690 [and KRS


                                                  17
                                       Nos. 10-5271, 10-5540

342.610].” Beaver v. Oakley, 279 S.W.3d 527, 528, n.1 (Ky. 2009).3 In this case, NAS contracted

with Siemens to design, manufacture, and install an Electric Arc Furnace (“EAF”). For the NAS

contract, Siemens subcontracted a portion of the work to UGS, which included the installation of the

doghouse.4

       In General Electric Company v. Cain, the Kentucky Supreme Court addressed the issue of

when an owner of a premises is a contractor for purposes of KRS 342.610(2)(b). 236 S.W.3d 579

(Ky. 2007). The court stated that whether a premises owner is entitled to immunity under a worker’s

compensation statute depends on whether the worker was injured while performing work that was


       3
           KRS 342.690(1) reads in relevant part:

       If an employer secures payment of compensation as required by this chapter, the
       liability of such employer under this chapter shall be exclusive and in place of all
       other liability of such employer to the employee, his legal representative, husband or
       wife, parents, dependents, next of kin, and anyone otherwise entitled to recover
       damages from such employer at law or in admiralty on account of such injury or
       death. For purposes of this section, the term “employer” shall include “contractor”
       covered by subsection (2) of KRS 342.610, whether or not the subcontractor has in
       fact secured the payment of compensation . . . .

       KRS 342. 610(2) reads in relevant part:

       A contractor who subcontracts all or any part of a contract and his carrier shall be
       liable for the payment of compensation to the employees of the subcontractor unless
       the subcontractor primarily liable for the payment of such compensation has secured
       payment of compensation as provided for in this chapter. A person who contracts
       with another . . . (b) [t]o have work performed of a kind which is a regular or
       recurrent part of the work of the trade, business, occupation or profession of such
       person shall for purposes of this section be deemed a contractor, and such other
       person a subcontractor.

       4
        As previously noted, Plaintiffs’ claims against UGS were dismissed by the district court
because of the exclusive remedy provision of the KRS statutes and that decision was not appealed.

                                                    18
                                        Nos. 10-5271, 10-5540

“of a kind which is a regular or recurrent part of the work of the trade, business, occupation, or

profession of the owner. If so, the owner is immune; if not, the owner is subject to tort liability.” Id.

at 585. The court defined “regular” as the type of work performed that is “customary, usual, or

normal part of the premises owner’s trade, business, occupation, or profession, including work

assumed by contract or required by law.” Id. at 586–87 (internal citations and quotations omitted).

“Recurrent” was defined by the court as “work [that] is repeated, though not with the preciseness of

a clock.” Id. at 587 (internal citations and quotations omitted).

        We must determine whether Siemens contracted with UGS to perform work that was a

regular or recurrent part of Siemens’ business. If so, Siemens is immune from tort liability to UGS’

employees. We note, however, that the applicable holding in Cain identifies two ways in which a

company may be defined as a contractor for purposes of tort liability. On the one hand, we find that

Siemens’ installation services should not be construed as regular work. Siemens acknowledged that

the company “sometimes provides installation services,” but is “primarily an equipment supplier.”

In addition, Don Watts, the contract manager for Siemens, admitted in his deposition that it is not

Siemens’ “normal business” to do “installation engineering” but that it is something Siemens agrees

to do “if the client insists.” (R. 247-3: Dep. Tr. of Don Watts 23-24.) He estimated that less than

five percent of Siemens’ contracts require installation. In short, Siemens’ installation services are

not “regular” work because they are not customary and of a kind that is normally performed or

expected to be performed by Siemens’ employees. 236 S.W.3d at 588. Therefore, Siemens cannot

claim tort immunity on this ground.




                                                   19
                                        Nos. 10-5271, 10-5540

        However, we nonetheless find that Siemens is immune from tort liability because we are

persuaded by the fact that Siemens’ installation work could be classified as recurrent work. Siemens

has entered into eight sales contracts within the last ten years to provide installation services. In

addition, Siemens has stated that when installation services are provided, “they are part and parcel

of the contract for sale of equipment to the customer.” These are clear indications that Siemens has

provided recurrent work for installation services as defined by the Kentucky courts. See Cain, 236
S.W.3d at 588; Fireman’s Fund Insurance Company v. Sherman & Fletcher, 705 S.W.2d 459, 462

(Ky. 1986) (finding that “a person who engages another to perform a part of the work which is a

recurrent part of his business, trade, or occupation is a contractor”). Siemens has also continued to

provide installation services since the NAS contract and indicates that this work is recurrent. See

Daniels v. Louisville Gas and Electric Company, 933 S.W.2d 821, 823 (Ky. App. 1996) (holding

that LG&E may be classified as a contractor when it subcontracted with TSA to conduct emissions

testing at irregular or sporadic intervals, which satisfied the definition of regular or recurrent work).

        We find that Plaintiffs placed an unwarranted emphasis on the use of employees in the

regular course of the business as controlling. While it is true that whether a company’s employees

normally perform the work is a factor, this fact is not dispositive as to the issue as to who is and who

is not a contractor for purposes of Kentucky’s Workers’ Compensation statute. See Cain, 236

S.W.3d. at 589 (stating that “KRS 342. 610(2)(b) refers to work that is customary, usual, normal,

or performed repeatedly and that the business or a similar business would perform or be expected

to perform with employees”) (emphasis added). Since Siemens satisfies the definition of recurrent

work, the employer should be classified as a contractor under the Kentucky Workers Compensation


                                                   20
                                        Nos. 10-5271, 10-5540

Statute and thus receive immunity from tort liability. We affirm the district court’s grant of summary

judgment in favor of Siemens.

        D.      Negligence Per Se Claim Against NAS

        Plaintiffs argue that NAS is per se negligent pursuant to the Kentucky Occupational Safety

and Health Act (“KOSHA”) and is individually liable for its failure to properly inspect and manage

the safety of the worksite. Plaintiffs contend that the decision in Hargis v. Baize, 168 S.W.3d 36

(Ky. 2005), controls our understanding of whether NAS had control over the workplace. In Hargis,

the court addressed the issue of whether the widow of an independent contractor who died as a result

of an accident could recover for his wrongful death action. Id. at 39. The Kentucky Workers

Compensation statute reads as follows:

        A person injured by the violation of any statute may recover from the offender such
        damages as he sustained by reason of the violation, although a penalty or forfeiture
        is imposed for such violation.

KRS § 446.070.

        Plaintiffs allege that NAS was negligent in the death of Dilts by controlling the worksite and

was therefore negligent per se under § 446.070. Specifically, Plaintiffs state that NAS exhibited

control over the worksite by restricting access to the facility, that the installation of the doghouse was

in NAS’ meltshop, that the company maintained employees working in and around the installation,

that NAS retained control over safety under its contract with Siemens, and that NAS took full control

over the accident scene immediately after the death of Dilts.

        NAS contends that Plaintiffs are precluded from recovering under KOSHA, and the company

is not negligent per se because it was not the employer with respect to the construction job site. NAS


                                                   21
                                       Nos. 10-5271, 10-5540

argues that Plaintiffs fail to present sufficient evidence to show that at the time of the accident, the

accident site was a regular job site for NAS. NAS states that it took significant steps to separate its

operational facilities and its employees from the project site. NAS also argues that it did not retain

control over the contractor’s employees or the work they were performing.

        The district court and the KOSHA inspector both concluded that the degree of control

exercised by NAS was insufficient to support a finding that NAS controlled the worksite. Here, the

relevant question is whether NAS was obligated to comply with KOSHA standards and regulations

in regards to Dilts as employee of an independent contractor. The district court examined:

        1) whether there was evidence that, at the time of the accident, the accident site was
        a ‘regular job site’ for NAS; 2) whether NAS retained sufficient control of Siemens’
        employees or the work they were performing so as to be regarded as an employer
        responsible for violations of KOSHA; and 3) whether the contract conferred upon
        Siemens both the opportunity and responsibility to assure compliance with safety
        regulations.

(R. 324: Dist. Ct. Op. at 8.)

        The issue in dispute is whether the emphasis should be placed on control over the work or

control over the worksite. We find that the relevant issue is whether NAS had control over the

worksite and agree with the analysis and conclusion stated by the district court that NAS did not

possess control over the worksite. NAS took significant steps to demonstrate that it was not in

control of the worksite at the time of the accident. The contract between NAS and Siemens required

Siemens and its subcontractors to “assume responsibility for their own safe work practices and to

perform their work in an OSHA compliant manner.” In addition, the worksite was not physically

part of NAS operational facility as most NAS employees were working in a separate building. NAS

employees were only at the worksite to ensure that the parties were properly carrying out the terms

                                                  22
                                       Nos. 10-5271, 10-5540

of the contract. Therefore, NAS is not per se negligent for failing to properly inspect and manage

the safety of the worksite.

         Plaintiffs also allege that in addition to negligence per se, NAS assumed responsibility for

the safety of UGS’ employees, including Dilts, and that NAS was negligent in attempting to shift

safety responsibilities to Siemens. We agree with the district court that there must be evidence that

the defendant has specifically undertaken to perform the task that he or she is charged with

performing negligently. We find no evidence to support a conclusion that NAS either assumed the

responsibility for Dilts or was negligent in delegating its safety responsibilities to Siemens.

Therefore, we affirm the district court’s order granting summary judgment to NAS on the negligence

claim.

                                          CONCLUSION

         For the reasons above, we REVERSE the district court’s decision granting summary

judgment to Maxim on its negligence claim, REVERSE the court’s decision to exclude the expert

testimony of Stuart Nightenhelser, and AFFIRM the district court’s decision granting summary

judgment to Siemens and NAS.




                                                 23
                                      Nos. 10-5271, 10-5540

       JULIA SMITH GIBBONS, concurring.               I concur in the majority opinion but add a few

observations about the common law negligence claim against Maxim. Our review of the district

court’s decision to exclude Nightenhelser’s testimony is for abuse of discretion, and we have

previously recognized the deference owed to a district court in its decisions about admissibility of

expert evidence. See, e.g., Mayhew v. Bell S.S. Co., 917 F.2d 961, 962 (6th Cir. 1990); V & M Star

Steel v. Centimark Corp., 678 F.3d 459, 466 (6th Cir. 2012). While the district court was correct in

its assessment that Nightenhelser could not say exactly how the fall of the panel occurred after the

movement of the crane, the district court required too much. Nightenhelser was unequivocal in his

opinion excluding scenarios other than that the crane moved improperly, the panel became dislodged

as a result of this movement, and the dislodging ultimately caused the panel to fall. Although

certainly the issue is disputed, the opinion that the crane moved is adequately supported by

Nightenhelser’s reliance on principles of physics (which are described in his affidavit with

considerably more specificity than the district court took into account). The jury can decide whether

or not the crane moved in evaluating his testimony and any lay testimony bearing on the issue.

Nightenhelser’s lack of a definite opinion as to every aspect of how the fall of the panel occurred

relates more to the jury’s evaluation of his core opinion than to the admissibility of his testimony.

Nightenhelser’s opinions are thus sufficiently reliable to permit their consideration by a jury. As a

final matter, despite Maxim’s arguments to the contrary, Nightenhelser seems clearly qualified to

testify in the areas about which he was questioned. Thus, I conclude that the district court did abuse

its discretion in excluding his testimony.




                                                 24
                                      Nos. 10-5271, 10-5540

       If Nightenhelser’s testimony is admitted, there is sufficient evidence for the jury’s

consideration as to whether Maxim breached its duty of care and whether its actions caused the death

of Dilts. Thus, summary judgment on the common law negligence claim was improperly granted.




                                                25
                                       Nos. 10-5271, 10-5540

HELENE N. WHITE, Circuit Judge, dissenting in part.

       I concur in all but Part II.C. of the majority opinion, and also join in the separate concurrence.

Because I conclude Siemens has not met its burden of demonstrating it is a contractor entitled to

immunity under the Kentucky Workers’ Compensation Act, I would reverse the judgment of the

district court and remand plaintiffs’ claim against Siemens.

       Pursuant to section 342.690 of the Kentucky Workers’ Compensation Act:

       If an employer secures payment of compensation as required by this chapter, the
       liability of such employer under this chapter shall be exclusive and in place of all
       other liability of such employer to the employee, his legal representative, husband or
       wife, parents, dependents, next of kin, and anyone otherwise entitled to recover
       damages from such employer at law or in admiralty on account of such injury or
       death. For purposes of this section, the term “employer” shall include a contractor
       covered by subsection (2) of KRS 342.610, whether or not the subcontractor has in
       fact, secured the payment of compensation.

Ky. Rev. Stat. Ann. § 342.690. Section 342.610(2) provides:

       A contractor who subcontracts all or any part of a contract and his or her carrier shall
       be liable for the payment of compensation to the employees of the subcontractor
       unless the subcontractor primarily liable for the payment of such compensation has
       secured the payment of compensation as provided for in this chapter. Any contractor
       or his or her carrier who shall become liable for such compensation may recover the
       amount of such compensation paid and necessary expenses from the subcontractor
       primarily liable therefor.

Ky. Rev. Stat. Ann. § 342.610(2)(b) defines “contractor” as a person who contracts with another:

       to have work performed of a kind which is a regular or recurrent part of the work,
       trade, business, occupation, or profession of such person . . . .

       The purpose of section 342.610(2) is to “discourage owners and contractors from hiring

fiscally irresponsible subcontractors and thus eliminate workers’ compensation liability.” Matthews

v. G&B Trucking, Inc., 987 S.W.2d 328 (Ky. Ct. App. 1998). To further this purpose, the statute


                                                  26
                                       Nos. 10-5271, 10-5540

“impos[es] liability upon the ‘up-the-ladder’ contractor for compensation to the employees of a

subcontractor unless the subcontractor has provided for the payment.” Pennington v. Jenkins-Essex

Const., Inc., 238 S.W.3d 660, 663 (Ky. Ct. App. 2006) (quoting Matthews, 987 S.W.2d at 330.)

Because of the possible liability that contractors face under this statute, “an entity ‘up-the ladder’

from the injured employee that meets all the requirements of KRS § 342.610(2) is entitled to

immunity under KRS § 342.690 and has no [tort] liability to the injured employee of the

subcontractor.”    Id.   “[I]mmunity pursuant to the exclusivity provision of the Workers’

Compensation Act is an affirmative defense that must be established by the claimant.” Id. at 663-64.

        Siemens’ predecessor, Voest Alpine International, Inc., entered into a contract with NAS to

sell equipment for an electric arc furnace (the doghouse), and to design, manufacture, and install the

furnace. Because Siemens is primarily an equipment supplier, it subcontracted with UGS to perform

the installation work. Siemens contends it is an up-the-ladder employer of Dilts under KRS §

342.610(2)(b) because the installation work that it subcontracted to Dilts’s employer is a recurrent

part of its business.

        The record indicates that Siemens performs installation work in less than 5% of its contracts,

has performed eight installations over the past ten years, only provides installation services when the

customer demands it, and always subcontracts out the installation work because its employees do

not perform that service. Siemens does not contend that installation is a regular part of its business.

However, Siemens does claim that under Daniels v. LG & E, 933 S.W.2d 821, 824 (Ky. Ct. App.

1996), installation is a recurrent part of its business. In Daniels, the defendant LG & E contracted

with Total Source Analysis, Inc. (TSA), to conduct emissions testing at its coal-fired plant. Because


                                                  27
                                      Nos. 10-5271, 10-5540

environmental regulations only required LG & E to conduct emissions tests at periodic intervals, the

testing was performed fourteen times over twenty-eight years. During one testing, a TSA employee

was injured and subsequently sued LG & E. LG & E argued it was a contractor under Ky. Rev. Stat.

Ann. § 342.610(2)(b), and thus immune from suit, because emissions testing was a regular or

recurrent part of its business. Daniels, 933 S.W.2d at 823. The court rejected the employee’s

argument that the sporadic nature of LG & E’s emissions testing meant it was not a regular or

recurrent part of LG & E’s business and stated:

       It is clear that LG & E has been required to perform the testing in the past, it will be
       so required in the future, and it contracts with specialists to perform the services.
       “Recurrent” simply means occurring again or repeatedly. “Regular” generally means
       customary or normal, or happening at fixed intervals. However, neither term requires
       regularity or recurrence with the preciseness of a clock or calendar. LG & E simply
       tested when and as required. Therefore, LG & E must be considered within the
       statutory definition of a “contractor” and relieved from tort liability in accordance
       with KRS 342.690.

Id. at 824; see also Granus v. N. Am. Philips Lighting Corp., 821 F.2d 1253 (6th Cir. 1987) (work

done periodically as part of routine plant maintenance is regular and recurrent within the meaning

of KRS § 342.610 (2)(b)).

       Subsequent to Daniels, the Kentucky Supreme Court clarified the meaning of “regular or

recurrent” in General Electric Company v. Cain, 236 S.W.3d 579 (Ky. 2007). In Cain, the defendant

businesses had contracted with various companies to have specific work performed on their

premises. The plaintiffs were employees (or, where the employee had died, the estate of the

employee) of the contracted companies who suffered from various diseases as a result of their

exposure to asbestos while working on the defendants’ premises. Each business claimed immunity

from suit under Ky. Rev. Stat. Ann. § 342.690. To determine whether immunity applied, the court

                                                  28
                                       Nos. 10-5271, 10-5540

evaluated whether the work performed by the various plaintiffs was a regular or recurrent part of

each defendant’s business. The court explained:

       Work of a kind that is a “regular or recurrent part of the work of the trade, business,
       occupation, or profession” of an owner does not mean work that is beneficial or
       incidental to the owner’s business or that is necessary to enable the owner to continue
       in business, improve or expand its business, or remain or become more competitive
       in the market . . . It is work that is customary, usual, or normal to the particular
       business (including work assumed by contract or required by law) or work that the
       business repeats with some degree of regularity, and it is of a kind that the business
       or similar businesses would normally perform or be expected to perform with
       employees.
       ....
       The test is relative, not absolute. Factors relevant to the “work of the . . . business,”
       include its nature, size, and scope as well as whether it is equipped with the skilled
       manpower and tools to handle the task the independent contractor is hired to perform.
236 S.W.3d at 588 (emphasis added).

       After discussing these governing principles, the Cain court proceeded to apply them to the

numerous defendants. The Cain court remanded all claims asserted by one group of plaintiffs

against General Electric because the record “contained no substantial evidence that the plaintiffs

performed regular or recurrent work of a type that General Electric or similar businesses would

perform or be expected to perform with employees.” 236 S.W.3d at 590. With respect to a different

plaintiff who had worked on the premises of various defendants, the Cain court analyzed the work

performed by the plaintiff at each location to determine whether that particular business was entitled

to immunity. Where the plaintiff’s work was either the same type of work, or not “significantly

different” from the work performed by the business’s own employees, the business was immune.

See, e.g., id. at 592, 594, 596, & 597. However, when the plaintiff’s work was not the type

performed by the business’s own employees, nor of a kind that similar businesses would be expected


                                                  29
                                      Nos. 10-5271, 10-5540

to perform with employees, the court found the business had shown it was entitled to immunity. See,

e.g., id. at 598, 600 & 602. In one instance, the court found that even though the type of work a

plaintiff performed at Ford Motor Company was performed on a regular or recurrent basis there,

Ford had not established it was entitled to immunity because “no evidence showed the work was of

a kind that Ford or similar business would normally expect or be expected to perform with

employees. “ Id. at 598.

       To determine whether a business is immune from liability under Ky. Rev. Stat. Ann. §

342.690, the pertinent questions are whether the contracted work is 1) “customary, usual, or normal

to the particular business” or “work that the business repeats with some degree of regularity;” and

2) “of a kind that the business or similar businesses would normally perform or be expected to

perform with employees.” Cain, 236 S.W.3d at 588 (emphasis added). Thus, even if a particular

business never uses its own employees to perform certain work, it will still be immune from liability

under Kentucky’s Workers’ Compensation Act if that work is performed with some frequency and

other businesses in that field would normally use their own employees to perform that type of work.

       The record is devoid of any evidence demonstrating that equipment suppliers such as

Siemens normally perform, or are expected to perform, installation work with employees.

Accordingly, Siemens has not established that it is a contractor entitled to immunity under

Kentucky’s Workers’ Compensation Act.




                                                 30